This is an appeal prosecuted by the railway company from an order of the Corporation Commission requiring the railway company to construct within the city limits of Sayre a modern fireproof depot.
It appears the depot at Sayre was erected before the town was built, and is not within the incorporate limits of the town. It appears also the railway company had agreed with the city of Sayre to construct a suitable depot within the city limits at an agreed location, but was unable to carry out that agreement, for the reasons that the railway company was placed in the hands of a receiver, and soon thereafter placed under the control of the American Railway Association's Special Committee on National Defense, co-operating with the government of the United States, to further the prosecution of war with the Imperial government of Germany.
The facts and conditions presented by this record are very similar to the case of St. L.  S. F. Ry. Co. v. State et al.,67 Okla. 274, 170 P. 1146, in view of which the order of submission in that case was set aside, and the cause remanded until the further order of the court. For the reasons assigned in that case, the order of submission in the instant case is set aside, and the cause continued until the further order of the court.
HARDY, C. J., and SHARP, PITCHFORD, and McNEILL, JJ., concur.